Citation Nr: 1757619	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scars of the right posterior ear crease, nose tip, and the underside of the chin caused by the Veteran's service-connected folliculitis with chloracne/acne.

2.  Entitlement to a compensable rating for a scar of the left superior/posterior thigh caused by the Veteran's service-connected folliculitis with chloracne/acne.

3.  Entitlement to a compensable rating for a scar of the left axilla caused by the Veteran's service-connected folliculitis with chloracne/acne.

4.  Entitlement to a compensable rating for a scar of the right sternal caused by the Veteran's service-connected folliculitis with chloracne/acne.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected folliculitis with chloracne/acne.



REPRESENTATION

Veteran represented by:	Jared Levinson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In May 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  The Board notified the Veteran that the Veterans Law Judge who presided at the hearing was no longer employed at the Board, and that he was entitled to a hearing before another Veterans Law Judge, if he so desired.  See 38 C.F.R. § 20.717.  In May 2017, the Veteran submitted a signed statement indicating that he did not wish to appear at another Board hearing.

The claim was last before the Board in March 2015 and was remanded for further evidentiary development.  While the appeal was in remand status, the RO in a March 2016 rating decision granted the Veteran separate ratings for the residual scarring and/or post-surgical scarring caused by his service-connected folliculitis with chloracne/acne (i.e., a 10 percent rating for scars of the right posterior ear crease, nose tip, and the underside of the chin and non-compensable ratings for scars on the left superior/posterior thigh, left axilla, and right sternal).  Therefore, the Board has recharacterized the issues on appeal as they appear above.  See AB v. Brown, 6 Vet. App. 35 (1993). 

For the reasons discussed below, another remand is required before the Board can adjudicate the increased rating claim for service-connected folliculitis with chloracne/acne.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the scars on the right posterior ear crease, nose tip, and the underside of the chin are not manifested by at least visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two characteristics of disfigurement; at least three unstable or painful scars; or otherwise impairs function at any time during the pendency of the appeal. 

2.  The preponderance of the evidence of record shows that the scar on the left superior/posterior thigh is not deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.); is not superficial and nonlinear and covers an area or areas of at least 144 square inches (929 square centimeters); is unstable or painful; or otherwise impairs function at any time during the pendency of the appeal.  

3.  The preponderance of the evidence of record shows that the scar on the left axilla is not deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.); is not superficial and nonlinear and covers an area or areas of at least 144 square inches (929 square centimeters); is unstable or painful; or otherwise impairs function at any time during the pendency of the appeal.   

4.  The preponderance of the evidence of record shows that the scar on the right sternal is not deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.); is not superficial and nonlinear and covers an area or areas of at least 144 square inches (929 square centimeters); is unstable or painful; or otherwise impairs function at any time during the pendency of the appeal.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the scars on the right posterior ear crease, nose tip, and the underside of the chin have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic Codes 7800 to 7805 (2017).

2.  The criteria for a compensable rating for the scar on the left superior/posterior thigh have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic Codes 7801 to 7805 (2017).

3.  The criteria for a compensable rating for the scar on the left axilla have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic Codes 7801 to 7805 (2017).

4.  The criteria for a compensable rating for the scar on the right sternal have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostics Codes 7801 to 7805 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative assert, in substance, that his scars are worse than rated and warrant higher evaluations. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran's scars on the right posterior ear crease, nose tip, and the underside of the chin are rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7800; scar on the left superior/posterior thigh is rated as non-compensable under 38 C.F.R. § 4.118, Diagnostic Code 7802; scar on the left axilla is rated as non-compensable under 38 C.F.R. § 4.118, Diagnostic Code 7802; and scar on the right sternal is rated as non-compensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the rating criteria that has been in effect since before the Veteran filed his claims for higher evaluations in May 2010, Diagnostic Code 7800 provides, as to scars of the head, face, or neck, an 80 percent evaluation for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  It provides a 50 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement is assigned a 50 percent evaluation.  It provides a 30 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including  eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  And, it provides a 10 percent rating for one characteristic of disfigurement.

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area  exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq.  cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7801, scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars that are deep or that cause limited motion in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars that are deep or that cause limited motion in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars that are deep or that cause limited motion in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.

Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial and nonlinear that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  A superficial scar is not one associated with underlying soft tissue damage.  See Note (1).

Diagnostic Code 7804 provides that unstable or painful scars are rated as follows: 10 percent for one or two scars; 20 percent for three or four scars; and 30 percent for five or more scars.  38 C.F.R. § 4.118.

Diagnostic Code 7805 directs that any other disabling effects of a scar not described in Code 7802 or 7804, are to be evaluated under an appropriate Diagnostic Code.  Id.

As to a rating in excess of 10 percent for the scars on the right posterior ear crease, nose tip, and the underside of the chin under Diagnostic Code 7800, the Board notes that at neither the VA examinations or in any of the treatment records was these scars shown to be manifested by at least visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two characteristics of disfigurement.  In fact, the February 2014 VA examiner opined that the Veteran's scars of the head, face, or neck were not disfiguring.  Similarly, the March 2016 VA scars examiner opined that there was neither gross distortion nor asymmetry of facial features nor visible or palpable tissue loss.  These medical opinions are not contradicted by any other medical evidence of record. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, to the extent that the Veteran and/or his representative may have claimed otherwise, the Board finds the medical opinions by the VA examiners more probative even though lay persons are both competent and credible to report on what they can see because providing an opinion as to a characteristic of disfigurement requires medical expertise that they do not have and the Board finds more probative the examiners opinions regarding having visible or palpable tissue loss and gross distortion or asymmetry of one feature or paired set of features because they have greater medical expertise.  See Davidson, supra; see also Black v. Brown, 10 Vet. App. 297, 284 (1997).  Therefore, the Board finds that the preponderance of the evidence of record shows that the three scars do not cause visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or at least two characteristics of disfigurement, and a rating in excess of 10 percent is not warranted for the Veteran's service-connected scars on the right posterior ear crease, nose tip, and the underside of the chin under Diagnostic Code 7800.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra; Hart, supra.

As to a rating in excess of 10 percent for the scars on the right posterior ear crease, nose tip, and the underside of the chin under another Diagnostic Code, the Board notes that Diagnostic Codes 7801 and 7802 are not applicable to the current claim because the scars are located on the head, face, or neck.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra; Hart, supra.

As to a rating in excess of 10 percent for the scars on the right posterior ear crease, nose tip, and the underside of the chin under Diagnostic Code 7804, the Board notes that at neither the VA examinations or any of the treatment records found in the claims file has all three of these scars been characterized as unstable and/or painful.  In fact, the March 2016 VA scars examiner specifically opined that only the posterior ear scar crease was painful.  The VA examiner also opined that none of these scars were unstable.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  The Board also notes that the Veteran, in neither his writing to VA, in his statements to his VA and private healthcare providers, or at his personal hearing ever claimed that all three of these scars were unstable and/or painful.  See Davidson, supra.  Therefore, the Board finds that the preponderance of the evidence of record shows that all three of these scars are not unstable and/or painful and a rating in excess of 10 percent is not warranted for the Veteran's service-connected scars on the right posterior ear crease, nose tip, and the underside of the chin under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra; Hart, supra.

As to a rating in excess of 10 percent for the scars on the right posterior ear crease, nose tip, and the underside of the chin under Diagnostic Code 7805, the Board notes that none of the scars has been shown to produce any other functional impairment.  In fact, the March 2016 VA examiner opined that none of the scars limit function and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  Therefore, the Board finds that the preponderance of the evidence of record shows that none of the scars produce any other functional impairment and a rating in excess of 10 percent is not warranted for the Veteran's service-connected scars on the right posterior ear crease, nose tip, and the underside of the chin under Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra; Hart, supra.

As to compensable evaluations for the scars on the left superior/posterior thigh, left axilla, and/or right sternal under Diagnostic Code 7801 or Diagnostic Code 7802, the Board notes that at neither the VA examinations or in any of the treatment records was any of these scar shown to be deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) or superficial and nonlinear and cover an area or areas of at least 144 square inches (929 square centimeters).  Specifically, the March 2016 VA examiner reported that the left superior/posterior thigh scar was superficial and non-linear and it measured 1 cm by 1 cm in size; the left axilla scar was superficial and non-linear and it measured 1.4 cm by 0.1 cm in size; and the right sternal scar was linear and it measured 1.1 cm in length.  The March 2016 VA examiner thereafter opined that the total area of the superior/posterior thigh scar was 1 square cm.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  Moreover, neither the Veteran nor his representative has provided VA with alternative measurements as to any of these scars size.  See Davidson, supra.  Therefore, the Board finds that the preponderance of the evidence shows that none of the scars are deep and cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) or are superficial and nonlinear and covers an area or areas of at least 144 square inches (929 square centimeters).  Accordingly, the Board finds that a compensable rating is not warranted for the Veteran's left superior/posterior thigh, left axilla, and right sternal scars under Diagnostic Code 7801 or Diagnostic Code 7802.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra; Hart, supra.

As to compensable evaluations for the scars on the left superior/posterior thigh, left axilla, and/or right sternal under Diagnostic Code 7804, the Board notes that at none of the VA examinations or in any of the treatment records found in the claims file has any of these scars been characterized as unstable or painful.  In fact, the March 2016 VA scars examiner specifically opined that none of these scars were painful or unstable and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  Moreover, to the extent that the Veteran and/or his representative may have claimed otherwise, the Board finds the medical opinion by the VA examiner more probative even though lay persons are both competent and credible to report on what they can see and feel because the VA examiner has greater medical expertise.  See Black, supra; Davidson, supra.  Therefore, the Board finds that the preponderance of the evidence shows that none of these scars are unstable and/or painful and a compensable rating is not warranted for the scar on the left superior/ posterior thigh, left axilla, and/or right sternal chin under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra; Hart, supra.

As to compensable evaluations for the scars on the left superior/posterior thigh, left axilla, and/or right sternal under Diagnostic Code 7805, the Board notes that none of the scars have been shown to produce any other functional impairment.  In fact, the March 2016 VA examiner opined that none of the scars limit function and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  Therefore, the Board finds that the preponderance of the evidence of record shows that none of the scars produce any other functional impairment and a compensable rating is not warranted for the Veteran's service-connected left superior/posterior thigh, left axilla, and/or right sternal scars under Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra; Hart, supra.

As to compensable evaluations for the scars on the left superior/posterior thigh, left axilla, and/or right sternal under another Diagnostic Code, the Board notes that Diagnostic Code 7800 is not applicable to these scars because they are not on the head, face, or neck.  38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra; Hart, supra.


ORDER

A rating in excess of 10 percent for the scars on the right posterior ear crease, nose tip, and the underside of the chin is denied.

A compensable rating for the scar of the left superior/posterior thigh is denied.

A compensable rating for the scar of the left axilla is denied.

A compensable rating for the scar of the right sternal is denied.


REMAND

In March 2015, the Board remanded the claim to afford the Veteran a new VA skin examination to address all manifestations of the Veteran's skin disability and to provide an opinion on whether any of the antibiotics, antivirals or other therapies referenced in the Veteran's treatment records were prescribed to treat a skin disorder which is related to the Veteran's active duty or to a service-connected disability. 

Separate ratings have been established for residual scarring as related to the service-connected folliculitis, but the Veteran contends that his service-connected skin condition manifests in varying degrees over his body during active phases.  See May 2014 Board hearing testimony.  The disability was initially rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  The RO subsequently changed the DC to 7806-7829.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27. 

In rating a skin disability, the Board is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison v. Brown, 6 Vet. App. 405 (1994).  

Following the Board remand, the Veteran underwent a VA skin diseases examination in March 2016, where he was noted to have diagnoses of acne and chloracne.  However, for a number of reasons, the VA examination report is inadequate to decide the Veteran's claim.  First, the examiner did not address the Veteran's contention that his skin disability manifests in active stages to varying degrees, and there was no indication in the report that the examination was performed during an active phase.  Second, the examination report noted that acne or chloracne affected less than 40 percent of the Veteran's face and neck.  The Board notes that under DC 7806, the Veteran would qualify for a 30 percent disability rating if his skin disability covered 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas affected.  The VA examiner's finding does not allow the Board to properly evaluate whether the Veteran could qualify for this higher rating.  Third, the VA examiner's report does not state whether the Veteran has received any systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin disability, a finding which could also potentially entitle the Veteran to a higher disability rating under DC 7806.

On remand, the Veteran should be afforded another VA examination, if possible during an active phase of his skin disorder.  If the examination cannot be conducted at such time, it is imperative that the VA examiner review the Veteran's documented medical history so an opinion can be rendered as to the percentage of body parts that could be affected during a period of flare-up.  The VA examiner should also comment on whether the Veteran has taken systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin condition, and if so, to note the total duration of such use. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected folliculitis with chloracne/acne.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the disability at its worst.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should elicit from the Veteran and record a complete medical history.  The examiner should respond to the following questions:

(a)  Measure and record all manifestations of the Veteran's skin disability, including the percentage of the entire body and of the exposed areas of the body affected by the skin disorder. 

(b)  Indicate the frequency with which the Veteran has received treatment for the skin disorder with systemic therapy such as corticosteroids or other immunosuppressive drugs.  In particular, the examiner should indicate whether the Veteran's use of immunosuppressive drugs had a total duration of more or less than six weeks, or was constant or near-constant, during any 12-month period. 

The examiner should consider all lay and medical evidence of record, to include the Veteran's descriptions of the timing and severity his symptoms.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


